               Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 1 of 16




                            United States Federal Eastern District Court
                                            Of Pennsylvania
                                           600 Market Street
                                Philadelphia Pennsylvania 19106-1790

 6   Present by: AwootaJurist Consul Trust & Associates
 7
 8
         (A Tribal Organization) In Propria Persona
     naja zuhir el known as queen naja In Propria Persona
                                                                             20        955
 9   NAJA THURBAI I ZUHIR TR                                     In Equity Proceeding
10   On behalf of Royal Heirs Family Trust.                         Bill of Equity
11    Judicature/ Adjudicator
12   Lord reginald noble Yahweh, In Propria Persona
13   REGINALD CUPID NOBLE TR
14   On behalf of Noble & :'.\:oble Banking Trust
15   Judicature/ Adjudicator                            18 U.S.C. 1091 Human Trafficking
16                                                      18 U.S.C. Chapter 41 Extortion
17         v.                                           18 U.S.C. Conspiracy
18                                                      26 U.S.C. Tax Evasion
19   KAMAL BENHOUMMAD d/b/a                             28 U.S.C. Defamation of Character
20   STERLING PREMIER GROUP et. al.                      18 U.S.C. 241-242 Color of Law
21   PAUL WHITE d/b/a                                    18 U.S.C. 1201 Kidnapping and
22   STERLING PREMIER GROUP et. al.                       False Imprisonment
23   THOMAS MOOREHEAD d/b/a
24   STERLI~G PREMIER GROUP et. al.
25   SHERIFF MIKE CHAPMAN d/b/a                         Article III Court Proper Jurisdiction
26   OFFICE OF LOUDOUN COUNTY VA.
27   ADULT DETEN'I10N CEN'Il~R et. al.
28   DEPUTY SIIERIFF DORIAN A. LAMBERT d/b/a                                Jury
29   LOUDOUN COU:'.\:TY VA SI IERIPF DEPARTMENT                      Trial Demanded
30   BUTA BIBERAJ, d/b/a/
31   DISTRICT ATTORNEY FOR LOUDOUN COU~'IY VA.
32   PHYLLIS]. RANDALL CHAIRWOMA~ d/b/a
33   BOARD OF SCPERV1SORS
34   JOHN DOE, &JA~E DOE
35
36   Defendant(s)/inferior persons/ (s) Debtor(s)
37
38
39                                           Civil Complaint
40
41   Pursuant to: Rule 33 :'.\Jew Federal Equity Rules, 7 Wheat. xvii-xxi:


                                                                                                1
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 2 of 16




42   Introduction:
43   We Aborigine I Ieirs to this Land, having dominion and leadership over these, invoke the 42
44
45   Divine Laws of Ma'at we instruct this honorable Court to invoke the arrest and apprehension
46
47   of the above DEFE:!\!DANT(S) for there unlawful crimes of Criminal Conspiracy 18 U.S.C.
48
49   371, after their violation of UCC 3-501 Presentment in which they arc being STERLING
50
51   PREMIER !\tiOTORS, never returned nor said anything was incorrect within the 72 hours
52
53   according to law and;
54
55   Jurisdiction: Oudicature)meaning:
56
57   The state or profession of those-officers who are employed in administering justice;
58
59   the judiciary. A judicatory, tribunal, or court of justice. Jurisdiction; the right of judicial action;
60
61   the scope or extent of jurisdiction. JUDICATURE ACTS            (ENGLA~D),       The statutes of 36
62
63   & 37 Viet. c. 66, and 38 & 39 Viet. c. 77, which went into force November 1; 187 5, with
64
65   amendments in 1877, 40 & 41 Viet. c. 9; 1879, 42 & 43 Viet. c. 78; ana 1881, 44 & 45 Viet. c.
66
67   68, made most important changes in the organization of, and methods of procedure in, the:
68
69   superior courts of England, consolidating them together so as to constitute one supreme court
70
71   of judicature, consisting of two divisions, -her majesty's high court of justice, having chiefly
72
73   original jurisdiction; arid her majesty's court of appeal, whose jurisdiction is chiefly appellate.
74
75   Therefore;
76
77   I/We Adjudicator's under the Judicature Act
78
79   Statement of Facts
80
81   1). On about in the month of October, the Vehicle known as B.\ifW 740 being VIN
82


                                                                                                           2
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 3 of 16




83    #WBA 7E4C57KGV28544, naja zuhur el aka queen naja a free woman and VIN
84
85    #SUXCX4C51KLS39113 BMW X7 50 XDFOR, Lord, reginald-noble Yahweh Adjudicator,
86
87    which was approved and satisfied by the dealership without equivocation, week and half later
88
89    BMW invited queen naja to a Video Showing of how the BMW operates and all of its systems,
90
91    after arriving, however before that transpire there was a conversation between KAMAL
92
93    BENHOUMMAD their top sales person and queen naja, and lord reginald, also known king
94
95    reginald I, KAMAL BENHOUMMAD stated STERLING MOTORS over charged us on
96
97    STA'Il~ TAXES    Commonwealth of Pennsylvania and that we would receive a refund and sign
98
99    an order for the adjustment queen naja, having Power of Attorney for J,ord reginald Yahweh;
100
101   respectfully the same applies to him being lord reginald nearly a week went and;
102
103   Whereas, all parties (ACTOR(S)) arc subject to, and have violated Presidents Executive Order
104
105   13892, and President's Executive Order 13896 for criminal conspiracy, with and between
106
107   LOUDOUN COUN'IY VA SHERIFF                DEPARTME~T         and   STERLI~G     MOTORS       I~
108
109   human trafficking and other International Crimes Article 6 & 7 of the ICC.
110
111   Whereas, this KAMAL BENHOUMMAD, salesperson for STERLING, had us fill out an
112
113   alleged security form fashioned as Credit Application requiring a SOCIAL SECURITY# but,
114
115   we did not apply for credit, when asked about the    SS~   he is being KAMAL
116
117   BENI IOUMMAD, said it is for to see if we were on a terror watch list, when ask where the
118
119   results arc there wasn't any this is "Identity Theft "under false pretend and; 18 U.S.C.
120
121   1028(b)(1) (A-C...), after conclusion of the transaction the financial laughed they call him Tony.
122
123   Now that the transaction did not reach completion the acceptance of the instrument has

                                                                                                        3
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 4 of 16




124
125   accrued and being that it is pass 72 hours so that the matter can be cured nothing has been
126
127   returned to date according to UCC under Negotiable Instrument, Laws
128
129   Whereas, after arriving queen naja signs the two Purchase orders for the adjustment of the
130
131   contract at that time after signing the contract STERLI:'.\iG MOTORS executives had queen
132
133   naja arrested for stealing the Vehicle, in which their acceptance of the presentment was long
134
135   pass due never returned to neither one of us stating if there were any problems, where is the
136
137   injured party, and now who is the victim?
138
139   Whereas, knowing that the vehicle was driven to the B!v!W dealership to a video presentation
140
141   not to return the car therefore where are the checks for taxes that was signed by queen naja
142
143   and sense the final contracts where are the vehicles sense know function instruments have
144
145   return being that everything in this is pre-paid since June Sth 1933-1934.
146
147   Therefore, this S'I1~RLING AUTO MOTORS et. al. has laws against the          UNI11~D   STATES
148
149   rule and International Procedures UCC and alike and;
150
151   Whereas, the COUN1Y POLICE/SHERIFF DEPARTMENT, and                      STERLI~G
152
153   DEALERSHIP and any other entities involved in ENTRAPME~T, and Criminal Conspiracy
154
155   against ESTATE'S and the living man, and living woman both in respect to the Judicature
156
157   Court in conjunction with her majesty the Queen of England having sovereignty over the
158
159   respective entities shown above ESTATE/TRUST, our status as diplomats for the People
160
161   having recorded our Oath of Office as Public Minister/ Ambassadors respectfully.
162
163   Whereas, Anne Arundel County Londoun County, and Pripce George's County received a
164


                                                                                                     4
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 5 of 16




165   GSA Bond's 24, 28, 1414, 1416, 1418 90 91, and naja zahir el d/b/a/ queen naja is still being
166
167   held against her will, after she made an attempt to Bond the Bail Bondman said in the
168
169   STATE'S SYSTEM she queen naja is a free woman the human trafficking continue and;
170
171                                  We now evoked the Golden Rule
172
173   TREASON AGAINST THESE UNITED STATES OF AMERICA
174
175             It is your duty to inquire into all offenses for or against the lJnited States within the
176
177   jurisdiction to pronounce from the C.S. District Courts, which greatest crime known to the
178
179   law is Treason; self-preservation being or existing in a certain state, by intelligent existence is
180
181   the highest duty of government, in order to regulate commerce mutual exchange, without it
182
183   there can be no administration of law, civil or criminal and;
184
185   Whereas, this crime called Treason, is defined through the Constitution for or against the
186
187   Cnited States of America, (WE THE PEOPLE) confederation itself. It declares that Treason
188
189   for or against the Cnited States, shall in the future consist only in Levying War to collect
190
191   assessment by imposition for or against the People, or adhering to their enemies, giving them
192
193   aid and comfort, as a Safe I Iarbor exemption. Man has been giving Dominion by the Creator
194
195   of All, with moral ability to dispose from his or her Intellectual Property at Will by Equity,
196
197   and according to a assembly of men, through their fourth amendment, which says: "The right
198
199   of the people to be secure in their persons, houses, papers, and effects, against unreasonable
200
201   searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable
202
203   cause, supported by Oath or affirmation, and particularly describing the place to be searched,
204
205   and the persons or things to be seized."


                                                                                                        5
                 Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 6 of 16




206
207   Whereas, united States Person or Citizen is a entity of trade, which a Civilian loans the
208
209   government from par equivalence without Discount or Premium, as Treasury, Principal and
210
211   Interest Loan (I'T&L), upon issuing a Bill of Exchange, Demand Draft, or Promissory Note,
212
213   in the form of check book currency, within a Fiscal Agent, State Bank out of the Money
214   Transmitter Regulator's Association, Registrar Bank or Trust Company of Employees'. Any
215
216   ~atural   or Artificial person, who knows or has been given notice that Treason has been
217
218   committed, "which conceals, and not, as soon as may possibly be, disclose and make known
219
220   the same," to certain high officers, is guilty from a criminal offense denominated Misprision
221
222   of Treason and;
223
224   Whereas, Since August 1861, it is required that every officer, clerk, or employee' in the several
225
226   distinct departments of this country, known as the United States of America, or in any way
227
228   connected therewith, arc to take an oath to support and defend the Constitution and
229
230   government from the United States, for or against all enemies, foreign or domestic, and to
231
232   birth, or bear true faith, allegiance and loyalty to the same, which any ordinance, resolution, or
233
234   law from any State Convention or Legislature, to the contrary notwithstanding, which this
235
236   oath is the most important, that requires fidelity on behalf out of all government officials, who
237
238   are holding a position from Trust, working to protect the People Intellectual property, by
239
240   Commerce and;
241
242   Therefore, this Oath, is a most explicit renunciation, and abjuration from the DEADLY
243
244   I IERESY of a paramount State Sovereignty, from a local government, which still up holds
245
246   slavery, according to the Lieber Code, Article 42, which says: "Slavery, complicating and


                                                                                                      6
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 7 of 16




247
248   confounding the ideas of property, (that is of a thing, such as a vital record) and of personality,
249
250   (that is of hwnanity, pecuhar nature of man, by which he or she is distinguished from other
251
252   beings) exists according to municipal or local law only. The law of nature and nations has
253
254   never acknowledged it." and;
255   Whereas, the doctrine of State Sovereignty, has taken possession of the minds from the Body
256
257   Politic People, and has become public opinion in the several disunct States, which goes for or
258
259   against the whole spirit out of the Constitution, which all government officials arc to take a
260
261   oath to defend, the Body Politic styled, the United States of America, which is a Republic
262
263   Institution, by perpetual Cnion, that protects trade act of exchanging commodities, through
264
265   Commerce mutual change from Currency ".\!ote goods, as Cnited States        ~ote   debit into a
266
267   Federal Reserve   ~ote   credit and;
268
269   Whereas, this Sixth Amendment Article, from the ( :onstitution, declares in express terms, that
270
271   "this Constitution and the laws and treaties made pursuant thereto, shall in the future be the
272
273   SUPREME LAW OUT OF TI IE LAND." That statement is sufficiently positive and
274
275   unequivocal, but the framers, did not stop there, but did add the words: "anything in the
276
277   Constitution or laws of any State to the contrary NO'IWITI !STANDING," thus pointedly
278
279   and laboriously, guarding against or for, and repelling the idea, that a State could by any act,
280
281   however solemn, even by its organic or fundamental law, resist or interfere with the
282
283   Constitution and laws from the United States, in their operation over the whole Country,
284
285   though a Department of State and;
286
287   Whereas, this Statute at Large of August 6, of 1861, was well adopted to that end, which all


                                                                                                         7
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 8 of 16




288
289   employees' in the executive Deparnnents, out of a U.S. State, Such as Health, by the Social
290
291   Security Act, through Natural and Artificial persons connected therewith, like a Corporate
292
293   County or City, are to take the oath to protect the Constitution, for or against domestic or
294
295   foreign enemies, which attempt to overthrow the constitutional form of government and;
296   Whereas, By Statute at Large of March 6, 1862, the same oath is required of shipmasters, on
297
298   clearing a foreign Country or Entity within a State port of entry in the United States of
299
300   America, and through the Act of July 17, 1862, natural or artificial persons making claims for
301
302   or against the United States, were and are required to take the same oath, to uphold the
303
304   Constitution. Every officer, civil, military and naval, is required to an oath to protect the United
305
306   States of America Constitution, for or against all enemies, foreign and domestic, and to birth
307
308   or bear true faith and allegiance to the same, and that obligation is taken without any mental
309
310   reservation or purpose of evasion, and that he or she will well and truly discharge the duties
311
312   from his or her office, held in public trust out of We the People, who loans their par value
313
314   equivalence without discount or premium, through TT&J, deposits. Any falsely taken oath of
315
316   office, by color of law or authority, is made a criminal offense, which not only subjects one to
317
318   the penalties of perjury and treason, but ever afterwards disqualifies him or her from holding
319
320   a Public Trust Office, under the United States of America, within any Department, through
321
322   this Act passed in July 1861, it is provided, that if two or more person (18 USC 241) within
323
324   any State or Territory of the Umted States, shall m the future conspire together to overthrow
325
326   by force or deception, the government from these United States of America, or Levy war, by
327
328   collecting assessment against or for, to prevent, hinder, or delay the execution of any law from


                                                                                                        8
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 9 of 16




329
330   the United States, or seize any intellectual property of par value loaned, as interest to the
331
332   Cnited States, for or against its authority, every natural or artificial person, like a municipal
333
334   corporation, so offending, shall in the future be guilty of a high crime, by knowledge and
335
336   notice from two or more, who are not corrupt of blood, and are able to articulate their crime
337   and;
338
339   Whereby, since 1862, the Legal Tender within the United State of America, has been the Title
340
341   Inscription "United States Note," which now float freely by subscribed subscription upon any
342
343   :'.\:"ote, Bill of Exchange, or Demand Draft, which is debited and cashed or swapped into a
344
345   Federal Reserve Note credit obligation, in lieu of Zero Balancing Account of Civilian, and by
346
347   this Act of Levying War, to collect assessment of debtor, this is Treason, This Federal Reserve
348
349   Act, of withholding a par value present use for a future purpose, is in itself a act of treason,
350
351   which established to furnish a elastic currency note goods, to afford rediscounting commercial
352
353   for profit paper, from par value equivalence, which ought not be discounted or loaned out as
354
355   a premium, which is I ,evying War, on We the People. The term "district" is held to be the
356
357   Federal reserve district, and the term" reserve district" is held to be the Federal reserve bank-
358
359   cities, which are not coterminous with any Individual State of the perpetual American Union
360
361   Reserve districts Organization Committee Quorum, being the Secretary of the Treasury,
362
363   Secretary of Agriculture, and the Comptroller of the Currency, which are United States ".\rotes
364
365   by the I ,egal Tender Act, are not to be subjected to review, except through the Federal Reserve
366
367   Board, out of ( ;overnors, who are committing Treason, by levying war for par value and;
368
369   Whereas, the shareholders from every Federal reserve bank-City, are the civilians of the several


                                                                                                          9
               Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 10 of 16




370
371   States, being holders to a Department, c:ertification of Birth, which bear Geographical
372
373   Barcode to Trade, that they are individually responsible, equally and ratably, and not one
374
375   against or for another, for or against all contracts, debits or debts, and from such natural or
376
377   artificial, person as bank customer, to the extent of the amount of their in blank subscriptions
378
379   to such certificated stock, at par value thereof, in addition to the amount subscribed in blank,
380
381   whether such in blank subscription has been paid in whole, or in part, under the provisions
382
383   from this Federal Reserve Act, which the mass of illiterate natural persons, have no clue of,
384
385   and are under attack, by levying war on their par value even exchange, this Act, allows the
386
387   Central Banks, which are Fiscal Agents, being District Clearing Houses, to wage war on We
388
389   the People, by in blank Signature, on the back of any United States Note, in checkbook
390
391   currency form, within any shell Commercial profit bank, by invisible net, which produce a
392
393   clear profit, along with the Federal Reserve Act, there is the Uniform Commercial Code which
394
395   is active and the 50 States of the American Republic Union, which this   ~ercantile   Law, applies
396
397   to transactions of negotiable instruments through Financial intermediary banks, and say's a
398
399   Bank is "a person engaged in the business of banking," and that a Person is "a Individual,
400
401   Corporation, business trust, estate, trust, partnership, joint venture, government
402
403   governmental subdivision, agency, or instrumentality, public corporation, or any other legal or
404
405   commercial entity," such as AIJ, ADUIT Et\J'IlTIES, WHICH ARE FOR TREASURY,
406
407   PR11\:CIPAL AND      I~TEREST     LOANS, THAT ARE EMBODIED THROUGH A
408
409   STATE IDENTIFICA'IlON and;
410


                                                                                                     10
               Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 11 of 16




411   Comment: Sterling and agents/Sales persons, and financial persons, by application has
412   committed the following Treason, and other related charges without remorse they agree by
413
414   there actions that they have lied to authorities and other related entities of Courts, Law
415
416   enforcement Officers, and alike and;
417
418       "DO UNTO OTHERS AS YOU WOULD HAVE THEM DO UNTO YOU"
419
420   Relief Sought: Defendant(s) have shown the most belligerent criminal activity that I/We have
421
422   ever encounter, breaking the Law and its Status, and codes as standard practice, and then
423
424   endanger someone's life having them arrested to cover their activities of suspect, causing
425
426   unreversed mental stress, causing years of pain, eating food that is not healthy it is hereby cited
427
428   that defendant(s) agree that they have conduct themselves in very unprofessional matter
429
430   presenting irreversible harm for years to come damages in this matter cited at
431
432   $16.082.040.000.00 in Vnited States Treasury l\'otes (Currency) Gold, and Silver calculation
433
434   $90.000.000.000.00 punitive Damages, after final calculation Total indebtedness
435
436   $111.708.040.000.00 (One I lundred Eleven Billion Seven I lundred Eight Million Forty
437
438   Thousand and no Cents) to be paid in United States Currency ~otes (Credits) at a rate of 3.5%
439
440   for the record queen naja remain unlawfully arrested without bail for 50 days, the prison system
441
442   .refuses to issue sanitary napkins and other female personal items to the female mmates,
443
444   especially queen naja, her living conditions are below standard even after complaining the
445
446   prison system did nothing, the pain and suffering is beyond any value, however there is a
447
448   monetary Value attached, however there is no price on, LIFE
449
450                                    Non-Forfeiture Agreement
451


                                                                                                      11
               Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 12 of 16




452   AND NOW, Royal Degree, for Non-Forfeiture out of the United States Attorney Office, out
453
454   of Philadelphia County, who may attempt to annex Par Value, as Forfeiture, out of Consumer
455
456   Natural Person, Lord, reginald noble Yahweh Plaintiff/ Affiant Judicature, and queen naja
457
458   Plaintiff/ Affiant/Judicature Signature United States Currency Notes, by Equity Law, to
459
460   ORDER Forfeiture pursuant to the mortmainJudicial Code, Chapter 58, Controlled
461
462   Substances Forfeitures ACT, an ACT out of June 30, 1988, AT No. 1988-79, 42 Pa. C. S. A.
463
464   section 5801, et, seq, made through the Commonwealth out from Pennsylvania, and the
465
466   Municipal Corporate Court Orders like following: and any Code or Statute pertaining to the
467
468   above matter and;
469
470   Whereas, there will be no Color of Law Authority claims, BY TI IE COMMONWEALTH
471
472   OUT FROM PENNSYLVANIA, OR THE FEDERAL DISTRICT CO CRT OF
473
474   f'·.•ASTER~   PE:'.\J~SYLV ANIA   to right, title, and interest belonging to REGINALD CUPID
475
476   NOBLE TRCST/ESTATE, AND NAJA TALIBAH ZAHIR ESTATE, or in the
477
478   PLAl:'.\J'I1FF, REAL PROPER'IY PAR VALCE BY SIG:'.\JATURE DOLLARS                     I~
479
480   UNITED STATES CURRENCY, are HEREBY DECLARED TO BE TERt\11:'.\JATED,
481
482   REVOKED, AND RENDERED NULL,                   A~D   VOID.
483
484   2. All Color from Law Authority claims, by the Commonwealth out from Pennsylvania, and
485
486   the federal District Court, and Officials agree to have no right to, title, and interest, to this
487
488   Case/Matter, belonging to any :'.\JOBLE I Ieirs, living, or deceased ZAHIR Heirs, living, or
489
490   deceased in the PLAINTIFF'S, REAL PROPERTY PAR VALUE BY SIGNATURE

                                                                                                      12
                Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 13 of 16




491
492   DOIJ.ARS I~ CNITED STATES CURRE:l\CY NOTE, ARE I IEREBY DECLARED TO
493
494   BE NON-FORFEITED TO TI IE STATE IDOL, CALLED COMMONWEALTH OF
495
496   PENNSYLVANIA PHILADELPI HA COlJN'IY UNITED STATES ATTOR:'.\JEY
497
498   OFFICE BY PARTE RJCO FRAUD; and
499
500   3. The   DEFENDA~T/REAL          PROPER'IY PAR VALUE SIGNATURE DOLl.ARS IN
501
502   UNITED STATES CURRENCY GIFT-IS HEREBY DECLARED TO BE NON-
503
504   FORFEITED, AND ORDERED TO BE DISTRIBUTED TO THE SPIRITUAL BEI~G,
505
506   Lord reginald I, living man benefactor for REGINALD-NOBLE ESTATE Il\J TRUST,
507
508   ONLY LAWFUL OWNER AND;
509
510   Queen naja, living woman benefactor for REGINALD CUPID NOBLE ESTATE                      I~
511
512   TRUST, ONLY I.AWFUL OWNER AND;
513
514   (4) qualifying for benefits under the terms of the policy, or certificate, up to the limits
515
516   ~onforfeiture   credits may be used for the care, and services specified in the policy or
517
518   certificate, and the UCC-1 Financing Statement and;
519
520   (e) The benefits paid by the insurer while the policy, or certificate is in premium paying
521
522   status and in the paid-up status will not exceed the maximum benefits which would be
523
524   payable if the policy or certificate had remained in premium paying status; and
525
526   Furthermore: in this matter, and because of the fraud, and agreed criminal activity carried out
527
528   by the Defendant(s) we demand a full forensic audit of the accounting of all financial matters,
529
530   pertaining to DEFENDANT(S), INFERJOR             PERSO~S/MINORS           AND;
531


                                                                                                    13
               Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 14 of 16




532                                               Caveat
533
534   Therefore, as we move this honorable Court and way mention to Facts in this matter, we
535
536   hereby present to the Court a Bond for the immediate release of the living woman queen naja,
537
538   from the captivity (Kidnapping) (Abduction) exercised by Londoun County Virginia Sheriff
539
540   Department and their Justice System, included in this matter is a Time stamped Certificate of
541
542   Service, fashioning documents identified as, a Complaint filed with the Attorney General's
543
544   Office of Virginia, Complaint filed with the Attorney General's Office of Pennsylvania, Royal
545
546   1leirs Banking Trust Information, Power of Attorney, Public Notice Declarations and Lawful
547
548   Protest, Oath of Office as a Public Minister/ Ambassador pursuant to Article 2, Section 2-3
549
550   of the United States Constitution, Shaykamaxum Republic Tribal Government Delegation of
551
552   Authority,   ~ame   Change documents and Exemplification, (Foreign Certificate)., and a Bond
553
554   Valued at fifteen Million($ 15,000,000.00) U.S. Currency Notes, covering the alleged three
555
556   Charges. Sent via U.S.P.S. Express Mail EE 428 959 408 US received January 3rd, 2020 Time
557
558   9:43am. As of January 08th 2020 queen naja is naja zahir cl, respectfully
559
560                                            Conclusion
561
562   All parties agree that this matter SHALL be scheduled for the Judge's Chambers for
563
564   settlement, and closure and sealed never to be opened in one hundred years with
565
566
567
568
569
570
571
572
                 Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 15 of 16




573                                           Of Pennsylvania
574                                          600 Market Street
575                              Philadelphia Pennsylvania 19106-1790
576   naja zuhir el known as queen naja
577   In Propria Persona
578   NAJA TI ICRBAI I ZUHIR TR
579   On behalf of Royal Heirs Family Trust.
580    Judicature/ Adjudicator
581   Lord reginald noble yahweh
582   In Propria Persona
583   REGINALD CCPID NOBLE TR
584   On behalf of Noble & Noble Banking Trust
585   Judicature/ Adjudicator                              18 U.S.C. 1091 Human Trafficking
586                                                        18 U.S.C. Chapter 41 Extortion
587          v.                                            18 U.S.C. Conspiracy
588                                                        26 U.S.C. Tax Evasion
589   KA!YIAL BENHOUMMAD d/b/a                             28 U.S.C. Defamation of Character
590   STERLJNG PREMIER GROCP et. al.                        18 U.S.C. 241-242 Color of Law
591   PAUL WHITE d/b/a                                      18 C.S.C. 1201 Kidnapping and
592   STERLJNG PREMIER GROUP et. al.                         False Imprisonment
593   THO!YIAS MOOREHEAD d/b/a
594   STERLJNG PREMIER GROUP et. al.
595   SHEIUFF MIKE CHAPMAN d/b/a                           Article III Court Proper Jurisdiction
596   OFFICE OF LOUDOU~ COUNTY VA. et. al.
597   DEPUTY SHERIFF DOIUA~ A. LAMBERT d/b/a
598   LOUDOUN COUNTY VA SHERIFF DEPARTMENT Trial Demanded
599   COMMONWEAJ;n-r ATTORNEY, BUTA BIBERAJ
600   JOH~ DOE, &JA~E DOE
601   Defendant(s)/inferior persons/ (s) Debtor(s)
602
603                                      COURT ORDER
604
605   On_ _ day of January in the year 2020 after great consideration the Court hereby enter
606
607   Judgment against the DEFENDANT(S)
608
609   It is so   GRA~TED   and ORDERED with prejudice
610
611
612                                                                  J
613


                                                                                                   15
               Case 2:20-cv-00955-MSG Document 2 Filed 02/21/20 Page 16 of 16




614
615                           United States Federal Eastern District Court
616                                         Of Pennsylvania
617                                        600 Market Street
618                             Philadelphia Pennsylvania 19106-1790
619
620   To the Federal District Court:                                 An Equity Proceedings
621   By: Special Appearance;
622
623   We of the Awootajurist Consul Trust & Associates (A Tribal Organization) on behalf of our
624
625   Tribal member, naja zahir el aka queen naja, and her Royal I leir Banking Trust and the NAJ A
626
627   TALIBAll ZAHIR ESTATE et. al. and
628
629   On behalf of Tribal member lord, reginald noble Yahweh aka king reginald I, and   ~oble   &
630
631   Noble Banking Trust~ and   REGI~ALD       CUPID NOBLE ESTATE.
632
633   We now enter our special appearance on behalf thereof respectfully we thank you please
634
635   forward all correspondence t~
636
637
638                                      Tribal Adjudicator
639                              Minister for Justice (paul savage el)
640
641
642   Contact Info:
643   Awootajurist Consul & Associates
644   526 Delaware Cedar Village
645   Shaykamaxum Territory ".\Jorth Amexcm
646   Mail Locale: 5209 Greene Street# 48324
647   Philadelphia Pennsylvania 19144-9998
648   Phone no. 484-477-1013
649
650
651
652
653
654


                                                                                                16
